Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141555                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  BRUCE BAKIAN,                                                                                       Alton Thomas Davis,
           Plaintiff,                                                                                                    Justices


  v                                                                 SC: 141555
                                                                    AGC: 0577/08
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           s1018                                                               Clerk